Title: To Benjamin Franklin from Claude-Henri Watelet, 3 December 1779
From: Watelet, Claude-Henri
To: Franklin, Benjamin


ce mardi 3 dec 1779
Mr Watelet a l’honneur de presenter ces sentimens d’attachement et de Respect a Monsieur franklin. Il le prie de lui faire savoir s’il veut bien recevoir avec bienveillance le commandant de la fregate du Roy l’oiseau qui se trouvant á Paris desireroit l’avantage de le voir et de conferer avec lui de quelque objet qui l’interesse. Mde. le comte me charge de mille amitiés bien sinceres pour Monsieur franklin.
Le nom de l’officier commandant est Mr Tarade.
 Notations in different hands: Watelet 3. Xbre. 1779. / Repondu